Citation Nr: 9900583	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for loss of anal 
sphincter control, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 until January 
1978.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of August 1993 from the Detroit, Michigan Regional 
Office (RO) granted service connection for loss of anal 
sphincter control rated 10 percent disabling from the date of 
the claim received on July 27, 1992.  Service connection was 
also denied for headaches.

A rating decision in August 1998 continued the 40 percent 
rating for service-connected residuals of a fracture of the 
transverse process at L5-S1, post operative, with S-3 
radiculopathy, and the veteran was informed by letter dated 
August 31, 1998.  On September 23, 1998, the claims folder 
was forwarded to the Board.  The Board is unaware of whether 
the veteran has appealed this action.  Therefore, that issue 
will not be addressed by the Board until notified that 
appropriate appellate procedures have been completed.


REMAND

The veteran asserts that he has had headaches since a 
motorcycle accident in service which have now resulted in 
chronic and debilitating disability.  The service medical 
records disclose that he was rendered unconscious as the 
result of a motorcycle accident in June 1977 and that a 
diagnosis of mild cerebral concussion is recorded on clinical 
reports dated in June 1977.  In August 1977, the appellant 
complained of a headache in back of skull and behind eye.  
The record is otherwise silent for complaints of headaches 
until a statement was received from a private chiropractor 
indicating that the veteran had first been seen in August 
1992, and noting in addition to orthopedic complaints, 
chronic migraine instantaneous headache at the base of 
the skull.  VA outpatient treatment records dating from 1991 
show that the appellant reported headaches of one to two 
months duration in November of that year.  Subsequent VA 
outpatient records reflect continuing complaints of 
headaches.  The Board notes in this regard that no outpatient 
data after 1995 are of record.

The appellant was afforded a VA neurologic examination in 
September 1995 subsequent to which the examiner rendered 
diagnoses which included closed head injury with recurrent 
headaches.  It is not shown, however, that the examiner had 
the veterans records for review, and it is unclear as to 
whether or not headaches were being ascribed to injury in 
service.  The record is otherwise devoid of any medical 
opinion as to whether there is any relationship between the 
veterans mild concussion in service and the headaches that 
he currently claims.

The United States Court of Appeals for Veterans Claims (the 
Court) had held that VAs duty to assist includes a thorough 
and contemporaneous medical examination; one which takes into 
account the records of prior medical treatment and a medical 
opinion so that the evaluation of the claimed disability will 
be a fully informed one."  38 U.S.C.A. § 5107(a); See Roberts 
v. Derwinski, 2 Vet.App. 387, 390 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  In this connection, the Court 
has also held that a VA examination which fails to include a 
review of all of the veteran's medical records is in 
violation of the duty to assist.  Culver v. Derwinski, 3 
Vet.App. 292, 299 (1992).  "The examiner must have the full 
medical record of the veteran prior to making the 
evaluation."  Shoemaker v. Derwinski, 3 Vet.App. 248, 255 
(1992).  

Regarding the service-connected loss of anal sphincter 
control, in April 1998, the veteran was afforded a VA 
orthopedic examination.  During the examination, the veteran 
stated that he experienced minor loss of bladder and bowel 
and wore a diaper most of the time.  Since these statements 
can be considered to be pertinent evidence regarding this 
claim, the veteran should have been issued a supplemental 
statement of the case (see 38 C.F.R. § 19.31).

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
requested to provide the names and addresses 
of any and all providers and/ facilities 
from which he has sought treatment for 
headaches over the years since discharge 
from service.  After securing the necessary 
medical releases, the RO should obtain the 
clinical records and associate them with the 
claims folder.

2.  All of the veterans VA outpatient 
records dating from 1996 should be requested 
and associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA neurology examination to 
ascertain the nature and likely etiology of 
any currently reported headaches, and to 
evaluate anal sphincter control.  All 
indicated tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
prior to the examination.  Based on review 
of the case and physical examination, it is 
requested that the examiner clearly express 
an opinion as to whether it is as least as 
likely as not that current complaints of 
headaches are related to the mild concussion 
the appellant sustained in service, or 
whether or not they are more likely 
attributable to other causes.  The examiner 
should explain the basis for the opinion 
(with full rationale and citing to evidence 
in the file) and reconcile it with any 
previously reported medical evidence and/or 
opinion in the claims folder.  The examiner 
should comment regarding the severity of the 
anal sphincter impairment, to include 
whether problems are occasional or frequent, 
and whether wearing of a pad is 
necessitated.  The examiner should state 
whether the claims folder was reviewed.  The 
examination report should be returned in a 
typed narrative format.  

4.  Prior to the examination, the RO must 
inform the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make an 
informed decision as to whether or not he 
wishes to comply with the request.

5.  After completion of the above, the RO 
should review the examination report to 
determine if it is in compliance with this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action

6.  After the development requested above 
has been completed, the RO should again 
review the veterans claim. If the benefit 
sought on appeal remains denied, the veteran 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The veteran need take no action 
unless otherwise notified.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).



- 2 -
